Ab Ae Re) aoe tees 05021-JMF Document 7 Filed 06/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

Alan G. Stevens )
Plaintiff )
V. ) Case No. 19-CV-5021
Michael Blumenthal and MB Property Acquisitions, L )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Alan G. Stevens

Date: __—-06/05/2019 (de VA TA

Attorney's signature

Curtis V. Trinko, CT-1838

Printed name and bar number

39 Sintsink Drive W., FI. 1
Port Washington, New York 11050

 

Address

Ctrinko@Trinko.com

 

E-mail address

(212) 490-9550

 

Telephone number

(212) 986-0158

 

FAX number
